Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Part-I: Invention Restriction
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-8, drawn to an image sensor, classified in H01L27/14643, H01L27/1463, H04N5/374, H01L27/14629, G02B27/642, G02B5/008;
II.    Claims 9-20, drawn to a method for forming an image sensor, classified in H01L27/14683, H01L27/14685.
 Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed in claim 1 can be made by another and materially different process, such as without the process step of “wherein the first multilayer film comprises a first stack of layers alternating between a first refractive index and a second refractive index different than the first refractive index” or “depositing a photosensitive layer on the first DBR” as claimed in the process claims 9 and 15, respectively. Furthermore, the process as claimed in claim 9 can be used to make another and materially different product, such as without “wherein a thickness of the interlayer has a first thickness value overlying the first photodetector and a second thickness value overlying the second photodetector” as claimed in claim 1.

the inventions require a different field of search (e.g., searching different CPC groups/subgroups or electronic resources, or employing different search strategies or search queries).
 
They require at least different keyword searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Part-1I: Species Restriction
This application contains claims directed to the following patentably distinct species
Applicant must elect one of Species I-VI
Species I (FIGS. 1-3, 11-32) pertains to an image sensor comprising a narrow band filter that has a single interlayer with a thickness that varies.

Species III (FIGS. 4B, 37-39, 46-48) pertains to an image sensor comprising a narrow band filter in which a ratio between interlayers varies, the interlayers and the narrow band filter have uniform thicknesses. Furthermore, the thickness T.sub.si of the second interlayer 112s is greater than the thickness T.sub.fi of the first interlayer 112f and extends through an entire thickness of the narrow band filter 102.
Species IV (FIGS. 6, 7A-7B) pertains to an image sensor comprising a narrow band filter in which a ratio between interlayers varies, the interlayers have variable thicknesses, and the narrow band filter have uniform thicknesses. Furthermore, the interlayer structure 112 comprises the second interlayer 112s underlying the first interlayer 112f. In alternative embodiments, the second interlayer 112s overlies the first interlayer 112f. Further, the thickness T.sub.si of the second interlayer 112s discretely varies across the photodetectors 106 and the thicknesses T.sub.fi, T.sub.si of the first and second interlayers 112f, 112s vary so a thickness T.sub.i of the interlayer structure 112 (i.e., the sum of the thicknesses T.sub.fi, T.sub.si of the first and second interlayers 112f, 112s) is uniform or substantially uniform across the photodetectors 106.
Species V (FIGS. 8A, 9, 10, 50-54, 64-66) pertains to an image sensor comprising a narrow band filter in which a ratio between interlayers varies and the interlayers and the narrow band filter have variable thicknesses. Furthermore, the thickness T.sub.i of the interlayer 
Species VI (FIG. 8B) pertains to an image sensor comprising a narrow band filter in which a ratio between interlayers varies and the interlayers and the narrow band filter have variable thicknesses. Furthermore, the thickness T.sub.si of the second interlayer 112s is greater than the thickness T.sub.fi of the first interlayer 112f and extends through an entire thickness of the narrow band filter 102.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

More specifically, Species I-VI require different search queries for their distinct subject matters as identified above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893